Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 12/9/2021.

As filed, claims 2, 3, 7-9, and 21 are pending; claims 1, 4-6, 10-20, 22, 23, and 27-29 are withdrawn; and claims 24-26 are cancelled.

Priority
Regarding the foreign priority claim based on Chinese application No. 201610339009.4 filed 5/20/2016, the Examiner finds that a certified English translation of the abovementioned Chinese application must be submitted in order to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(f).  
At this time, the English translation submitted by the Applicant on 12/9/2021 failed to indicate that such translation is for the abovementioned Chinese application No. 201610339009.4.  In addition, under the guidance of MPEP 37 CFR 1.55(g)(4), the abovementioned English translation did not file together with a statement that the abovementioned English translation of the certified copy is accurate.  Accordingly, the Examiner finds that the Applicant failed to provide a certified English translation of the no benefit being accorded for the non-English application.  

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 8/13/2021, with respect to claims 2, 3, 7-9, and 21, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 102(a)(1) rejection of claims 2 and 3 by Zhang is withdrawn per amendments.  However, the Examiner finds the instant compounds are prima facie obvious over the compound of Zhang.  See rejection below.

The § 102(a)(1) rejection of claim 9 by Zhang is maintained because compound 9 of Zhang still anticipate the instant compounds.  In addition, the Examiner finds Applicant’s statement that compound 9 of Zhang is not supported by its foreign priority document (i.e. CN201610364948.4) as speculative because the foreign priority document is in Chinese and the Applicant did not provide a certified English translation of the abovementioned foreign priority document to demonstrate that compound 9 of Zhang is not encompassed or supported by the abovementioned foreign priority document.  It appeared to the Examiner that compound 9 of Zhang could have been supported or encompassed by the Markush structure of formula (I) in the abovementioned foreign priority document.  
maintained.

The § 103 rejection of claims 2, 3, 7-9, and 21 by Buschmann is withdrawn per amendments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2020/0199120, hereinafter Zhang.  See PTO-902 form mailed on 9/15/2021.

Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Regarding claim 9, Zhang, for instance, teaches the following compound as FGFR4 inhibitor, which meets all the limitations of this claim.

    PNG
    media_image1.png
    171
    317
    media_image1.png
    Greyscale
(abstract)


    PNG
    media_image2.png
    307
    233
    media_image2.png
    Greyscale
(pg. 7, compound 9)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang.

Regarding claims 2 and 3:
Determining the scope and contents of the prior art:   
Zhang, for instance, teaches the following compound as FGFR4 inhibitor.


    PNG
    media_image1.png
    171
    317
    media_image1.png
    Greyscale
(abstract)

    PNG
    media_image3.png
    318
    219
    media_image3.png
    Greyscale
(pg. 7, compound 4)

Wherein: in formula (VI), X3 is -CH2- (i.e. m3 = 1); X2 is -CH2- (i.e. m2 = 1); X1 is -CH2- (i.e. m1 = 1); Z is N, wherein X4 is cyclopropyl; A1 is a bond; n is 0; and R17 is cyclopropyl.

Wherein: in formula (II), Y is O; X3 is -CH2- (i.e. m3 = 1); X2 is -CH2- (i.e. m2 = 1); X1 is -CH2- (i.e. m1 = 1) ; Z is NX4, wherein X4 is cyclopropyl; R2 is cyano; R is H; A1 is O; n is 0; B1 is cyclopropyl; and R14 is hydrogen.


Ascertaining of the difference between the prior art and the claim at issue:   
	In the abovementioned compound, Zhang, for instance, did not explicitly teach instant variable m1 is 2 or instant variable X1 is -CH2CH2-.

Finding of prima facie obviousness --- rationale and motivation:   
1 or -CH2-. for instant variable X1, the difference to the instant compound is only by a methylene group for instant variable m1 or X1.  Such structural similarity makes the instant compound a homologue of the compounds as taught by Zhang.   With regards to the substitution of one lower alkyl for another, MPEP 2144.08.II.A.4(c) states, “…consider teachings of a preferred species within the genus. If such a species is structurally similar to that claimed, its disclosure may motivate one of ordinary skill in the art to choose the claimed species or subgenus from the genus, based on the reasonable expectation that structurally similar species usually have similar properties.” 
To those skilled in the chemical art, one homologue is not an advance over a member of a homologous series. The reason for this is that one of ordinary skill, knowing the properties of one member of series, would know what properties to expect in homologous members. In re Henze, 85 USPQ 261 (1950), In re Wood, 199 USPQ 137 (CCPA 1978), and In re Lohr, 137 USPQ 548, 549 (CCPA 1963).  
Applicant’s attention is also respectfully referred to MPEP 2141.  The Supreme Court, in the KSR decision, quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices 
The motivation to make the instantly claimed compounds derives from the expectation that structurally similar compounds would possess similar activity (i.e. they would be pharmacologically active as FGFR4 inhibitors). 
Thus, it would have been prima facie obvious at the time the invention was made for one of ordinary skill in the art to produce homologues of the compounds taught by Zhang by selecting the particular homologous substitution with a reasonable expectation of success.
MPEP 2144.09.II. states, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195USPQ 426 (CCPA 1977). 

	Thus, the instant claims are prima facie obvious.

In addition, the Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the abovementioned compound of Zhang to include 2 for instant variable m1 or -CH2CH2- for instant variable X1, as taught by Zhang, in order to arrive at the instantly claimed compounds because there are preferred embodiments or blazemarks, which is shown below, that would motivate a person of ordinary skill in the art to make such change.  Further, there’s a reasonable expectation of success that such modification will result in a compound that can act as FGFR4 inhibitors.  Lastly, typical problems encountered in drug development include insufficient solubility, toxicity, etc.  These problems can be solved by exploring obvious variant of active drug compounds, such as the abovementioned compound of Zhang.  Thus, a person of ordinary skill in the art is highly motivated to explore the pharmaceutical activity of obvious variants (e.g. made by the abovementioned preferred embodiments or blazemarks) in search for the best drug with an optimal pharmacological (i.e., good solubility, high activity, low toxicity, etc.) and pharmacokinetic (e.g., half-life) profile.



    PNG
    media_image4.png
    301
    199
    media_image4.png
    Greyscale
 (pg. 7, compound 5)

    PNG
    media_image5.png
    196
    191
    media_image5.png
    Greyscale
(paragraph 0050)


    PNG
    media_image6.png
    33
    319
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    131
    92
    media_image7.png
    Greyscale
(paragraph 0060)

    PNG
    media_image8.png
    202
    320
    media_image8.png
    Greyscale
(pg. 41, Table 1)

    PNG
    media_image9.png
    145
    320
    media_image9.png
    Greyscale
(pg. 42, Table 2)

Claim Objections
Claim 2 is objected to because of the following informalities:  
a)	Regarding claim 2, the claim recites the phrase, “or, R3 and R4, R5 and R6, R7 and R8 together with the carbon atom to which they are directly attached form”.
	Such expression can be clarified by reciting -- or, R3 and R4, or R5 and R6, or R7 and R8 together with the carbon atom to which they are directly attached form --.
Appropriate correction is required.

Allowable Subject Matter
Claims 7, 8, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Claims 2, 3, and 9 are rejected.
Claims 7, 8, and 21 are objected.
Claims 1, 4-6, 10-20, 22, 23, and 27-29 are withdrawn.
Claims 24-26 are cancelled.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PO-CHIH CHEN/Primary Examiner, Art Unit 1626